 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                  Page 1 of 56 PageID 136




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MARIA WINFIELD,                                 §
Plaintiff,                                      §
                                                §
v.                                              § CIVIL ACTION NO. 3:19-cv-02652
                                                §
QUIKTRIP CORPORATION AND                        §
JORDAN CHAPMAN,                                 §
Defendants.                                     §

                       PLAINTIFF'S MOTION FOR REMAND
               IN RESPONSE TO DEFENDANTS' NOTICE OF REMOVAL

       On November 6, 2019, Defendants filed a Notice of Removal in the Office of the Clerk

of the United States District Court for the Northern District of Texas, Dallas Division. Comes

now Plaintiff, Maria Winfield, in the above entitled and numbered cause of action, and files this

Motion to Remand in Response to Defendant's Notice of Removal.




                                                     Respectfully submitted,

                                                     AVANT LAW FIRM


                                                     Anje . Avant
                                                     State Bar No. 014484 70
                                                     1595 N. Central Expressway
                                                     Richardson, Texas 75080
                                                     anjel@avantlawfirm.com
                                                     972-705 -9600 phone
                                                     972-705-9601 fax
                                                     anjel@avantlawfirm.com
                                                     ATTORNEY FOR PLAINTIFF
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                                                  Page 2 of 56 PageID 137




                                                      TABLE OF CONTENTS

BACKGROUND ............................................................................................................................. 1

ARGUMENT AND AUTHORITY ................................................................................................. 4

           A.         THE IMPROPER/FRAUDULENT JOINDER ARGUMENT CANNOT BE
                      CONSIDERED ................................................................................ .......... .............. 4

           B.         DEFENDANTS' REMOVAL IS IMPROPER BECAUSE IT IS BASED ON THE
                      SAME GROUNDS RAISED AND CONSIDERED BY THE COURT IN
                      GRANTING REMAND .............................................. ............................................ 6

           C.         PURUSANT TO TITLE 28 U.S.C. § 1447(d) THE COURT CANNOT
                      RECONSIDER THE REMAND ORDER ............................................................... 7

REQUEST FOR ATTORNEY' S FEES ..........................................................................................8

PRAYER ................................ ......................................................................................................... 9

INDEX OF ATTACHMENTS ..................................................................................................... 11
     Case 3:19-cv-02652-B Document 4 Filed 11/11/19               Page 3 of 56 PageID 138



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MARIA WINFIELD,                                   §
Plaintiff,                                        §
                                                  §
v.                                                § CIVIL ACTION NO. 3:19-cv-02652
                                                  §
QUIKTRIP CORPORATION AND                          §
JORDAN CHAPMAN,                                   §
Defendants.                                       §

                        PLAINTIFF'S MOTION FOR REMAND
                IN RESPONSE TO DEFENDANTS' NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW MARIA S. WINFIELD, Plaintiff, in the above-styled and numbered action

and moves this Court to remand this case to the County Court at Law No. 5 of Dallas County,

Texas from which it was improperly removed. In support of this motion Plaintiff would show the

Court as follows:

                                         BACKGROUND

1.0       On or about January 14, 2019, Plaintiff filed this negligent activity lawsuit in State Court

to recover compensation for severe bodily injuries sustained on October 8, 2017, when she slipped

and fell in water while exiting Defendant QuikTrip's convenience store. The water was coming

from a hose being utilized by Jordan Chapman, an employee of Defendant, to rinse off the only

public entrance/exit to the Quiktrip store. No signs, cones, or other warnings were in place, and no

alternative means to exit the store were made available. When the lawsuit was filed, Plaintiff had

not been informed of Jordan Chapman's identity. Accordingly, Quiktrip was the only defendant

named in Plaintiffs Original Petition.




PLAINTIFF'S MOTION FOR REMAND                                                          PAGE 1 OF 11
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                   Page 4 of 56 PageID 139



2.0    Plaintiff counsel requested the identity of the Quiktrip employee who was hosing down the

walkway by way of a Request for Disclosure, which was included in the Petition, and served on

Defendant Quiktrip on January 17, 2019. Defendant Quiktrip responded on March 8, 2019 to the

Request for Disclosure, while still in State Court, by listing several employees but failing to

identify which individual of those listed was the employee relevant to Plaintiffs inquiry.

3.0    Plaintiff counsel requested the identity of the Quiktrip employee who was hosing down the

walkway by way of a Request for Disclosure, which was included in the Petition, and served on

Defendant Quiktrip on January 17, 2019. Defendant Quiktrip responded on March 8, 2019 to the

Request for Disclosure, while still in State Court, by listing several employees but failing to

identify which individual of those listed was the employee relevant to Plaintiffs inquiry.

4.0    Plaintiff requested the identity ofthe relevant Quiktrip employee a second time by way of

a First Set of Interrogatories, which was served on Defendant Quiktrip while still in State court

on February 13, 2019. One day before the deadline to respond to Plaintiff's First Set of

Interrogatories, on March 12, 2019, Defendant Quiktrip filed a Notice of Removal based on a

claim of complete diversity between the parties. Plaintiff Winfield is a citizen and resident of Texas

and Defendant Quiktrip is a corporation with its principle place of business in Oklahoma.

5.0    On July 17, 2019, following multiple requests for the deposition of the employee who

hosed down the walkway where Plaintiff fell, Defendant Quiktrip fmally identified the employee

at issue by way of a First Supplement to Defendant's Rule 26(a)(l) Initial Disclosures. The

employee at issue was identified by Defendant as:

       Mr. Jordan Chapman
       2634 Wrangler
       Sachse, Texas 75048




PLAINTIFF'S MOTION FOR REMAND                                                          PAGE20F    11
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19               Page 5 of 56 PageID 140



6.0    On August 19, 2019 Plaintiff filed a Motion for Leave of Court to File Plaintiffs First

Amended Complaint and thereby add Jordan Chapman as an additional defendant party to the suit.

See Motion for Leave attached as Exhibit t'A" and incorporated herein. Plaintiff attached her

proposed amended complaint as an exhibit to the motion. See !d. Defense counsel instructed

Plaintiff counsel to mark Defendant as "opposed" for the certificate of conference. Defendant did

not file any response thereafter with the Court.

7.0    On October 4, 2019 the Honorable U.S. District Judge Ada E. Brown carefully scrutinized

Plaintiffs Motion for Leave and determined that the amendment to add Jordan Chapman, a non-

diverse defendant, should be allowed pursuant to the relevant factors under Hensgens v. Deer &

Co., 833 F.2d 1179 (5th Cir. 1987). See Order attached as Exhibit ttB" and incorporated herein.

8.0    Once the Court filed Plaintiffs First Amended Complaint, the Court immediately

remanded the case to the State Court as the joinder of Defendant Chapman destroyed diversity

jurisdiction. See Plaintiff's First Amended Complaint attached as Exhibit ttC" and Order attached

as Exhibit "B", incorporated herein.

9.0    On October 4, 2019 Plaintiff filed her Notice ofRemand in State Court and attached a copy

of the Order signed by the Honorable U.S. District Judge Ada E. Brown. See Notice attached as

Exhibit "D" and incorporated herein. Plaintiff also filed her First Amended Petition in State

Court. See Plaintiff's First Amended Petition, attached as Exhibit ttE" and incorporated herein.

10.0   Plaintiff counsel served copies of both the notice and amended petition to Defense counsel

for Quiktrip. Upon receipt on October 4, 2019, Defense counsel emailed Plaintiff counsel and

advised they would be representing Jordan Chapman. See Email attached as Exhibit "F" and

incorporated herein.




PLAINTIFF'S MOTION FOR REMAND                                                      PAGE3 OF 11
   Case 3:19-cv-02652-B Document 4 Filed 11/11/19                  Page 6 of 56 PageID 141



11.0    On November 6, 2019, 32 days after the Order, Notice of Remand, and First Amended

Petition were all served on Defense counsel, Defendants filed this Notice of Removal. See

Defendants' Notice of Removal.

12.0    Defendants allege that this Court has jurisdiction under 28 U.S.C. § 1332 as the matter in

controversy exceeds $75,000.00 and is between citizens of different states. See id. at pgs 1 and 2.

Although Defendant Chapman is not diverse from the Plaintiff, Defendant Quiktrip alleges that

Chapman is improperly (or fraudulently) joined. See id. Given the case's procedural posture,

however, the improper/fraudulent joinder doctrine does not apply.

                                ARGUMENT AND AUTHORITY

    A. THE IMPROPER/FRAUDULENT                      JOINDER        ARGUMENT          CANNOT        BE
       CONSIDERED

13.0    The fraudulent joinder doctrine allows an action to "be removed despite the existence of forum-

state or non-diverse defendants if those parties were 'fraudulently' named as defendants with the sole

purpose of defeating federal jurisdiction." Moore v. Johnson & Johnson, 907 F.Supp.2d 646, 662 (E.D.

Pa. 2012) (emphasis added); see also In re Briscoe, 448 F.3d 201,215-6 (3d Cir. 2006) ("The doctrine

of fraudulent joinder represents an exception to the requirement that removal be predicated solely upon

complete diversity.").

14.0    However, after a case has been removed, federal courts may not rely upon the fraudulent

joinder doctrine to justify jurisdiction. See Cobb v. Delta Exports, Inc., 186 F.3d 675, 677 (5th Cir.

1999) ("The fraudulent joinder doctrine does not apply to joinders that occur after an action is

removed.") (emphasis in original); see also Gum v. General Electric Co., 5 F. Supp. 2d 412, 415

n.8 (S.D. W.Va. 1998) (noting that fraudulent joinder doctrine applies to defendants named before

removal); Harrell v. Pineland Plantation, Ltd., 914 F. Supp. 119, 120 n.4 (D.S.C. 1996) (same).



PLAINTIFF'S MOTION FOR REMAND                                                           PAGE40F 11
   Case 3:19-cv-02652-B Document 4 Filed 11/11/19                   Page 7 of 56 PageID 142


15.0   In Cobb, the Fifth Circuit reasoned that the fraudulent joinder doctrine "does not apply to

defendants who are joined after an action is removed, for in such cases, the defendants have a

chance to argue against joinder before the court grants leave to amend." Cobb, 186 F.3d. at 678.

16.0   In the underlying case, there was complete diversity of citizenship at the time of Defendant

Quiktrip' s first Notice of Removal on March 12, 2019 between Defendant Quiktrip and Plaintiff

Winfield. When Plaintiff learned of Defendant Chapman' s identity post-removal, she sought

permission from the Federal Court to amend her complaint and add Chapman as a defendant.

17.0    Accordingly, Defendants argument of fraudulent joinder is misplaced, as the doctrine does not

apply to the addition of Chapman who was added subsequent to removal.

18.0    When a party seeks to add a non-diverse defendant post-removal, 28 U.S.C. § 1447(e) confers

substantial discretion on the courts in deciding whether to permit joinder. See Powers v. Southland

Corp. , 4 F.3d 223, 226 (3d Cir. 1993) (Section 1447(e) "gives the court discretion to join a party even

though joinder would destroy subject matter jurisdiction."); see also Morze v. Southland Corp., 816

F.Supp. 369, 370 (E.D. Pa. 1993) (Section 1447(e) "compels courts to exercise discretion when

deciding whether to remand a case to state court by balancing the equities involved and weighing the

interests and prejudices to each party involved."). When considering the post-removal joinder of a

nondiverse defendant, district courts have only two options: (i) deny joinder or (ii) permit joinder and

remand the action to the state court. 28 U.S.C. 1447(e); Mayes v. Rapoport, 198 F.3d 457, 462 (4th

Cir. 1999) ("[Section 1447(e)] does not allow a district court to retain jurisdiction once it permits a

nondiverse defendant to be joined in the case.").

19.0    While a full analysis under 28 U.S.C. § 1447(e) is not necessary because the Court has

already granted Plaintiffs motion to amend her complaint to add Chapman as a Defendant, §




PLAINTIFF' S MOTION FOR REMAND                                                          PAGE 5 OF   11
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19                   Page 8 of 56 PageID 143



1447(e) supports the Court' s earlier decision to allow joinder and remand the case to State Court

See Order attached as Exhibit 11B."

20.0      Once Chapman was added as a defendant, with approval of the Court, complete diversity of

citizenship- and the Court's subject matter jurisdiction- was lost. The court had no choice but to

remand the case to the Dallas County Court.

21.0      While Defendants' could argue that their Notice of Removal and assertion of the fraudulent

joinder doctrine was filed after Plaintiff filed her First Amended Petition and added Defendant

Chapman as a defendant in State Court, the subsequent notice of removal is still improper.

   B. DEFENDANTS' REMOVAL IS IMPROPER BECAUSE IT IS BASED ON THE
      SAME GROUNDS RAISED AND CONSIDERED BY THE COURT IN GRANTING
      REMAND

22.0      While "[t]he Fifth Circuit recognizes a defendant's right to seek subsequent removals after

remand," a subsequent removal cannot be based upon the same ground -                that is, the same

"pleading or event that made the case removable." S. WS. Erectors, Inc. v. lnfax, Inc., 72 F.3d 489,

492 (5th Cir. 1996). Only "[i]f the defendant raises a new factual basis, [that] is not deemed

adjudicated with the [prior] remand order" is a second removal proper. !d. at 493. See also, Weaver

v. Zurich Ins. Co. , No. 4:11-1095, 2011 U.S. Dist. LEXIS 101177,2011 WL 4007883 (S.D. Tex.

Sept. 7, 2011), (involving second removal); Leon v. Gordon Trucking, Inc. , 76 F. Supp. 3d 1055

(C.D. Cal. 2014) (same) Ebeling v. Scottsdale Ins. Co. , No. 08-4619, 2008 WL 4974804 (E.D. La.

Nov. 19, 2008) (same); Gray v. Stanford Research Institute , 108 F. Supp. 639 (N.D. Tex. 1952)

(same).

23.0      "Stated differently, a party is not entitled to file a second notice of removal upon the same

grounds where the district court previously remanded the action." Leon, 76 F. Supp. 3d at 1062

(internal quotation marks and citation omitted).


PLAINTIFF 'S MOTION FOR REMAND                                                          PAGE 60F   11
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19               Page 9 of 56 PageID 144


24.0   At the time the Court properly issued its Order and remanded the case to State Court, the

Federal Court lost jurisdiction over the matter. Defendants' Notice of Removal does not reinvest

the Court with jurisdiction over the new case because Defendants do not allege a new or different

ground for removal.

25.0   The text of Defendants' Notice is nearly identical to Defendant's First Notice of Removal

filed on March 12, 2019 notwithstanding the discussion of the joinder of Jordan Chapman whose

identity was not known to Plaintiff at the time of removal. Nevertheless, the joinder of Jordan

Chapman was thoroughly discussed in Plaintiffs Motion for Leave to Amend her Complaint as

well as the Order of Remand. See attached Exhibits "A" and "B. " In the 46 days between

Plaintiffs filing for Leave to Amend Her Complaint and the Order being entered, Defendant never

filed a response.

26.0   Defendants cannot attempt to circumvent an issue that has already been adjudicated in this

Court by filing a second notice of removal. If Defendants wanted to claim that Jordan Chapman

was fraudulently joined, they should have filed a response to Plaintiffs Motion for Leave to

Amend Her Complaint to add Jordan Chapman as a Defendant. Instead, the Defendants waited 79

days to assert an argument that the Court has already analyzed and decided.

   C. PURUSANT         TO    TITLE 28       U.S.C.   § 1447(d) THE COURT CANNOT

       RECONSIDER THE REMAND ORDER

27.0   Finally, under Title 28 U.S.C. § 1447(d) an order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise, unless it was removed pursuant

to § 1442 (federal officer removal) or § 1443 (civil rights cases). It is well established that §

1447(d) "has been universally construed to preclude not only appellate review but also

reconsideration by the district court" of its own remand order. Bender v. Mazda Motor Corp., 657


PLAINTIFF'S MOTION FOR REMAND                                                     PAGE 7 OF 11
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19                 Page 10 of 56 PageID 145


F.3d 1200, 1203 (11th Cir. 2011) (quoting Seedman v. U.S. Dist. Court for the Cent. Dist. ofCal.,

837 F.2d 413, 414 (9th Cir.1988)); see also New Orleans Public Serv. , Inc. v. Majoue, 802 F.2d

166, 167 (5th Cir.1986) (holding that a district court is divested of jurisdiction to vacate or

reconsider a remand order pursuant to§ 1447(d)).

28.0   This Court has already determined that Plaintiff established a viable cause of action against

Jordan Chapman. By choosing to allow Plaintiff to amend her Complaint to add Jordan Chapman

as a defendant, this Court concluded that Chapman was not being fraudulently or improperly

joined. Any argument asserted by Defendants is an attack on the Court's Order, which is exactly

what§ 1447(d) expressly prohibits.

29.0   Since this Court has determined it is without jurisdiction, Defendants' Notice of Removal

is improper and unnecessarily delays the adjudication of the merits of this case. The action must

be remanded to the County Court at Law No.5 of Dallas, County Texas.

                           REQUEST FOR ATTORNEY'S FEES

30.0   Plaintiff seeks reasonable attorney's fees pursuant to Fed. R. Civ. P. ll(b) and 28 U.S.C.

§ 1447(c). See, e.g., LaMotte v. Roundy 's, Inc., 27 F.3rd 314, 315 (7th Cir. 1994) (costs of

$5,302.00 awarded). An award under §1447(c) is a matter of the district court's discretion.

Maguire Oil Co. v. City ofHouston, 143 F.3d 205, 209 (5th Cir. 1998). It is not necessary for the

Court to find bad faith or improper purpose before it can award attorney fees upon remand for

erroneous removal. Daleske v. Fairfield Comms. , Inc., 17 F.3d 321 , 324 (lOth Cir. 1994); Miranti

v. Lee, 3 F.3d 925, 928-29 (5th Cir. 1993). Sanctions are required if the removal is filed for an

improper purpose, such as to harass or delay the trial. Fed. R. Civ. P. llb(l); Unanue-Casal v.

Unanue Casal, 898 F.2d 839, 841-42 (1st Cir. 1990); In re Sargent, 136 F.3d 349, 352 (4th Cir.



PLAINTIFF'S MOTION FOR REMAND                                                         PAGE   8 OF 11
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19                Page 11 of 56 PageID 146


1998) (court may impose sanctions where legal contention is frivolous) .

31.0    In the instant case, Defendants have sought removal where it is clearly improper. The

second notice of removal was filed seemingly for the sole purpose of delaying litigation.

Defendants sought the same relief, in the same court, for the same reasons - having already been

advised by the Court that those reasons lacked merit - in violation of established statutory and

case authority.

32.0    The court may award reasonable and appropriate expenses, including attorney's fees, to

the extent that the expenses were caused by a violation of Fed. R. Civ. P. 11; Willy v. Coastal

Corp., 503 U.S. 131, 138 112, S. Ct. 1076 (1992).

33.0    In the instant case, Plaintiff seeks attorney's fees in an amount of$3,500.00 as supported

by the affidavit of Anjel K. Avant. See Affidavit Concerning Cost & Necessity of Services,

attached as Exhibit "G" and incorporated herein.

                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that her Motion for Remand

be granted and that her Request for Attorney's Fees be granted, that Defendant be ordered to pay

Plaintiffs counsel in the amount of$3,500.00, and for any and all other relief in law and equity to

which she is justly entitled.




PLAINTIFF'S MOTION FOR REMAND                                                       PAGE9 OF 11
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                   Page 12 of 56 PageID 147



                                                     Respectfully submitted,

                                                     AVANT LAW FIRM


                                                     Anje . Avant
                                                     State Bar No. 01448470
                                                     1595 N. Central Expressway
                                                     Richardson, Texas 75080
                                                     anjel@avantlawfirm.com
                                                     972-705-9600 phone
                                                     972-705-9601 fax
                                                     anjel@avantlawfirm.com
                                                     ATTORNEY FOR PLAINTIFF


                             CERTIFICATE OF CONFERENCE

       This is to certify that Plaintiff counsel has had several conferences with Defense counsel

regarding this issue. Defense counsel will not agree to remand.




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 11th day of November via e-mail pursuant to the Federal Rules of Civil Procedure.


                                                     Anje    . Avant




PLAINTIFF'S MOTION FOR REMAND                                                        PAGE 10 OF 11
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                                             Page 13 of 56 PageID 148



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

MARIA WINFIELD,                                                    §
Plaintiff,                                                         §
                                                                   §
v.                                                                 § CIVIL ACTION NO. 3:19-cv-02652
                                                                   §
QUIKTRIP CORPORATION AND                                           §
JORDAN CHAPMAN,                                                    §
Defendants.                                                        §

         INDEX OF ATTACHMENTS TO PLAINTIFF'S MOTION TO REMAND IN
                RESPONSE TO DEFENDANTS' NOTICE OF REMOVAL


Plaintiffs Motion for Leave to Amend Complaint.. .......................................................... Exhibit A

Order of Remand .......................................................................................... ..................... Exhibit B

Plaintiffs First Amended Complaint ................................................................................. Exhibit C

Notice of Remand .............................................................................................................. Exhibit D

Plaintiffs First Amended Petition ..................................................................................... Exhibit E

Email of Representation ..................................................................................................... Exhibit F

Affidavit Concerning Cost & Necessity of Services .........................................................Exhibit G




PLAINTIFF' S MOTION FOR REMAND                                                                                        PAGE 11 OF 11
Case 3:19-cv-02652-B Document 4 Filed 11/11/19      Page 14 of 56 PageID 149


                                Exhibit "A"
                Plaintiffs Motion for Leave to Amend Complaint
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 15 of 56 PageID 150
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 1 of 13 PageiD 349


                       I THEUNITED TATESDI TRICTCOURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVI 10

MARIA S. WINFIELD                                §
                                                 §
vs.                                              §    CIVIL ACTION NO. 3:19-cv-00612 M
                                                 §
QUIKTRIP CORPORATION                             §

               PLAINTIFF'S MOTIO FOR LEAVE OF COURT TO FILE
                   PLAINTIFF'S FIRST AMENDED COMPLAINT
                       AND MEMORANDUM IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

1.0    Pur uant to Rules 15 and 20 of the Federal Rule of Civil Procedure Plaintiff re pectfully

requests leave of the Court to file her First Amended Complaint.

                                        BACKGRO          D

2.0    On or about January 14, 20J9. Plaintiff filed thi negligent activity law uit in State court to

recovercompen ation forseverebodHyinjurie u tained on OctoberS, 2017, when he lipped and

fell in water while exiting Defendant Quicktrip convenience store. The water wa coming from a

ho being utilized by an employee of the Defendant to rin e off the only public entrance/exit to the

Quiktrip store. No igns, cone , or other warnings were in place and no alternative means to exit the

, tore were made available.

3.0    When the law uit was filed, Plaintiff bad not been informed of the identity of the Quiktrip

employee who wa ho ing down the walkway. Plaintiff coun el requested the information by way of

a Request for Disclosure which was included in the Petition, and erved on the Defendant January

17 2019. Defendant te ponded on March 8, 2019 to the Request for Di
  J                                                                      closure~   while till in State




PLAINTIFF'S MOTION FOR LEAVE TO AME D PETITIO AND
MEMORANDUM IN SUPPORT- l
  Case
   Case3:19-cv-02652-B
        3:19-cv-00612-M Document
                         Document422Filed   11/11/19
                                       Fi led 08/19/19 Page
                                                        Page162 of
                                                                of 56
                                                                   13 PageID
                                                                      PageiD 151
                                                                             350


Court. by listing everal employee but failing to identify which individual of tho e listed wa the

employee relevant to Plaintiff' inquiry.

4.0     Plaintiff requested the identity of the relevant Quiktrip employee a econd time by way of a

First Set ofinterrogatories which was erved on DefendantwhilestiJl inState court on February 13

2019. One day before Defendant' deadline tore pond to Plaintiffs Fir. t Set ofInterrogatories on

March 12, 2019t Defendant filed a Notice of Removal based on a claim of complete diver ity

between the parties.

5.0     Following multiple requests for the deposition of the employee who ho ed down the

walkway where Plaintiff fell. Defendant finally identified the employee at i ue by way of a First

Supplement to Defendant's Rule 26(a)(J) Initial Disclosures on July 17, 2019. The employee at i sue

was identified by Defendant as:

           Mr. Jordan Chapman
           2634 W rangier
           Sacb e, Texas 75048

6.0    Plaintiff files this Motion seeking to add Mr. Jordan Chapman (hereinafter referred to as ''Mr.

Chapman ') as an additional defendant party to thl uit. P1aintjffha learned that Mr. Chapman.wa

an employee of the Defendant when he hoed down the walkway where Plaintiff fell. Mr.

Chapman' identity had never been made known to Plaintiff or Plaintiff counsel before July 17,

2019, de pite multiple requests. With the addition of Mr. Chapman, Plaintiff will be able to seek full

 atisfaction from all relevant partie and ascertain the full extent of damage cau ed by Defendants.

                                ARUMENT AND AUTHORITY

7.0    Under Fed. R. Civ. P. l5(a)(2), when the time period for amending a pleadjng as a matter

of cour e has pas ed, a party may amend its pleading by con ent of the parties or by leave of court.


PLAINTIFF'S MOTION FOR LEAVE TO AMEND PETITlON AND
MEMORANDUM IN SUPPORT- 2
  Case
   Case3:19-cv-02652-B
        3:19-cv-00612-M Document
                         Document422Filed  11/11/19
                                       Filed 08/19/19 Page
                                                       Page173of
                                                              of 56
                                                                 13 PageID
                                                                    PageiD 152
                                                                           351


The decision on a motion to amend is within the sound discretion of the district court. Nonetheless,

'1he lea,vesought should1 asthemles require, be 'freely given'." Foman v, Davis~ 371 U.S. 178, 182

( l96l). Absent ~·undue delay, bad faith or dilatory motive on the part of the movant repeated failure

to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by

virtue of allowance of tbe amendment, [or] futility of amendment.~' tbe moving party should be

allowed to test his claim on the merits. ld.

8.0     Bec~lUse Plaintiffs first am.ended complaint seeks to add a defendant whose joinder would

desttoythe Court's diversity jurisdiction, the Court must ''scrutinize the amendment more closely
than an ordinary amendment and use its discretion in deciding whether to allow those parties to be
added." Hensgens v. Deere & Ca.•.833 F.2d 1179. 1182 (5th Cir. 1987). ••[I]n deciding whetherto

grant leave to ameu4. courts must balance the defendant1S interest in retaining the federal forum

with plaintiffs competing interest in avoiding parallel federal/state lawsuits!' Williams v. Carmean,
NQ. CIV. A. 99.. 1095, 1999U.8. Dist. LEXIS 14110,1999WL 717645, at *1 (E.D. La. Sept. l3.f
1999). The Fifth Circuit has also instructed courts t:O consider ·~he extent to which the purpo e of

the amendment is to defeat federal Jurisdiction. whether plaintiff has been dilatory in asking for

amendment. whether plaintiff will be significant\)' injured .if amendment is not alk>wed, and any

other:fac,tors bearing on the equities.u Hensgens~ 833 F.2 at 1182.

9,0     Ifth.eCourtpennitsjoindet, itmJ,tstremanddlecase to tate court. :?8 U.S.C. § 1447(e)('"If

after removal the plaintiffseeks to join additional defendants whosejoinder would destroy subje~t

matter jurisdiction, the court may deny joind"er•.or permit joind~r and remand the aetion to the State
court.'~)




PLAINTIFF'S MOTION FOR LEAVE TO AMEND PETITION A:NO
MEMORANDUM IN SUPPORT · 3
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 18 of 56 PageID 153
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 4 of 13 PageiD 352


l 0.0   The balance of the foregoing factors weigh. in favor of permitting joinder and remanding the

case to State court for numerou reasons. First, Plaintiff proposed amended complaint tare a

claim for negligent activity caused pecifically by Mr. Chapman. In hosing down the torets only

public entrance/exit,. Mr. Coopman bad the duty to act as a person of ordinary prudence would have

acted in the same or. similar circumstances. Mr. Chapman's breach of that duty amounted to the

negligent activity that was the proximate cause of Plaintiff' injury.

11.0    Courts have held that when a plaintiff sta.tes a viable claim against a non-diverse defendant it

is ''unlikely that the primary purpo e of the amendment is to destroy diversity jurisdiction.,. McNeel

v. Kemper Cat. Ins. Co. No. 3:04-CV-0734-G, 2004 U.S. Djst LEXIS 13887. 2004 WL l 635757, at
                        1




*2 (N.D. Tex. July 21, 2004); (citing cases.)

12.0    There is also no issue of bad faith on behalf of the Plaintiff. The Plaintiffha been attempting

to ascertain the identity of Mr. Chapman throughout this litigation. A post-removal amendment is

"not indicative of a.plaintiffs intent to defeat diversity where ids clear that [sh~J sought tQ include

that defendant in the litigation from the beginning;" Criswell v. Wal-Mart Stores, Inc., No. 1:09-CV-

502. 2009 WL 5061826. 2009 U.S. Dist. LEXIS 116643, at *2 (E.D. Tex. Dec. 15, 2009).

13.0    Additionally, Defendant cannot claim that Plaintiff was dilatory in seeking to amend her

complaint. The proposed complaint seek to add a party identified by Defendant only weeks ago in a

supplemental response to Initial Disclosures.

14.0    The Defendant wm not be prejudiced by this amendment because it would be filed before

any depositions bave been undertaken~ before the parties have responded to discovery exchanged in

this federal proceeding, before the deadline for discovery and before the deadline for joinder. The

only substantive ruling entered in this federal proceeding at this early stage is an Order that the


PLAINTIFF'S MOTION FOR LEAVE TO AMEND PETITION AND
MEMORANDUM IN SUPPORT- 4
 Case
  Case3:19-cv-02652-B
        3:19-cv-00612-M Document
                         Document4 22Filed 11/11/19
                                        Filed 08/19/19Page 195ofof56
                                                        Page       13 PageID
                                                                       PageiD154
                                                                              353


Plaintiff may utilize Affidavits prepared and served in compliance with. Tex. Civ. Prae. & Rem.

Code ec. 18.001. Defendant would not be prejudiced here by the propo ed amendment since a post-

removal would require adherence to the same State statute now required in this federal proceeding.

15.0      Finally~   the: proposed amendment is necessary for complete and just. adjudication of

Plaintiff claims. The claims against Mr. Chapman and the Quiktrip store arise from the ·• arne

pattern of conduct, transaction, and. occurrence" within the meaning of Fed. R. Civ. P. 20. Thus,

Plaintiffs claim against Defendants QuikTrip and Mr. Chapman have numerous common questions

oflaw and fact, making joinder of Mr. Chapman appr<>priate under Fed. R. Civ. P. 20(a) and 15(c).

16.0      Likewjse, Plaintiff would be prejudiced if the amendment were not allowed because she

would be t<equired ~o flle her negligent activity claim.again t Mr. Chapman, individually. in State

court incurring the burden and expense of litigating claims arising from the same incident in two

different forum . Criswell, 2009 WL .5061826 at *5 (finding potential for parallel proceedings

weighs in favor of granting leave to join non-diverse defendant),; McNeel, 2004 WL 1635757, at *4

(same).

17.0      Other factors bearing on the equity of allowing the joinder also weigh in favor of allowing

the amendment. Joinder jn tbi case promotes judicial efficiency and eHminates the po . ibility of

inconsistentre ults. Mia Reed Mia Reed and Co., Ltd. v. United Fire & Cas. Co., o. H-104440.

2012 WL 2499932. at *9 (S.D. Tex. June 27. 2012) (granting motion for leave to file amended

complaint and add nondiverse defendants where. inter alia interest in maintaining federal forum was

outweighed by inefficiency that would result ftom parallel state and federal proceeding ). Denial

would inevitably f-or.ce Plaintiff to assume the rl k of inconsistent verdicts.




PLAINTIFF'S MOTION FOR LEAVE TO AMEND PETITION AND
MEMORANDUM JN SUPPORT- 5
  Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 20 of 56 PageID 155
   Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 6 of 13 PageiD 354


                                          CONCLUSION

18.0    Plaintiff eek to amend her complaint and join an additional party in good faith, without

undue delay, and long before any joinder or di co very deadline. Plaintiff' propo ed complaint

as ert a viable negligent activity claim again t Mr. Chapman, an employee who wa directly and
per onally involved in the conduct that proximately cau ed Plaintiff' injurie . Plaintiff will be

significantly injured if the amendment i not allowed, forcing her to incur the burden and

ex pen e oflitigating claims ari ing from the arne incident in two different forums a well a

a uming the ri k of incon i tent verdict . Since all of the factor weigh in favor of permitting

joindert the propo. ed amendment must be granted and the ca e remanded to State court.

19.0    Plaintiff ha aJ o attached for the court', con ideration the propo ed Plaintiff's First

Amended Complaint. Plea e see Exhibit 'A attached and incorporated herein.

                                    PR YER FOR R :.LIEF

        WHEREFORE, PREMISES CONSIDERED. PJaintiff pray thi, court grant thi Motion

and allow the filing of Plaimiff First Amended Complaint and uch other relief a       he how

her elf entitled.

                                                      Re pectfuUy ubmitted,




                                                      Anjel K. !\ a t
                                                      State Bar o. 01448470
                                                      1595 . Central Expressway
                                                      Richardson, Texas 75080
                                                      anjel@avantlawfirm.com
                                                      972-705-9600 phone
                                                      972-705-9601 fax
                                                      anjel@avantlawf1!1ll.com
                                                      ATTORNEY FOR PLAINTIFF
PLAINTIFF'S MOTlON FOR .LEA VB TO AMEND PETITION AND
MEMORANDUM lN SUPPORT- 6
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 21 of 56 PageID 156
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 7 of 13 PageiD 355


                             CERTIFICATE OF CONFERENCE

       This is to certify that Plaintiff counsel conferred with Defen e coun el regarding this

Motion for Leave and Defense counsel i. opposed




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 19th day of August via e-mall pursu.




PLAINTIFFS MOTlON FOR LEAVE TO AMEND PETITION AND
MEMORANDUM IN SUPPORT· 7
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 22 of 56 PageID 157
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 8 of 13 PageiD 356




                            EXHIBIT "A''




PLA1NTIFF'S MOTION FOR LEAVE TO AMEND PETITION AND
MEMORANDUM IN SUPPORT - 8
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 23 of 56 PageID 158
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 9 of 13 PageiD 357


                       IN Tim UNITED STATES DISTRICT COURT
                       FOR TOE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARIAS. WINFIELD                                   §
                                                   §
vs.                                                §    CIVIL ACTION NO. 3:19..cv-00612 M
                                                   §
QUIKTRIP CORPORATION and                           §
JORDAN CHAPMAN                                     §


                      PLAINTIFF'~       FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:
1.    NOW COMES, MARlA S. WINFIELD complaining of QUIK.TRIP CORPORATION

(hereinafter ''Qulcktrip") and JORDAN CHAPMAN ("hereinafter Mr. Chapman•"•) and would

 how the Court as follows:

                                                  I.
                                              PARTIES

2.     Plaintiff is a resident of the State of Texa •

3.     Defendant QUlKTRIP CORPORATION is a foreign corporation doing business in tlte
State of Texas, and bas filed an An wer, making an appearance in thi law. uit

4.     Defendant JORDAN CHAPMAN is an individual and resident of the City of Sasche, in

Dallas County, Texas. Service of process may be perfected by erving Defendant at his residence:

2634 WRANGLER SACHSE. TEXAS 75048 OR WHEREVER HE MAY BE FOUND.

                                                  II.

                                JURISDICTION AND VENUE
4.     Plaintiff has not indicated by her pleadings wltetber her damages exceed $75,00.00, but

Defendant Quiktrip removed     thi~ c~se   to Federal court on March 12 2019 based on a claim of

PLAINTIFF'S FIRST AMENDED COMP~LAINT -1
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 24 of 56 PageID 159
 Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 10 of 13 PageiD 358


complete on diversity between PJaintiff and Quicktrip. Mr. Chapman was not a party at that time.

5.         With the addition of Defendant Chapman, diversity is destroyed. Accordingly, the case

must be remanded to the Dalla County Court No. 5 Dallas County, Texas.

6.         Venue is appropriate in Dallas County, Texas because the incident giving rise to thL

lawsuit occurred in Dallas County, Texas.

                                                   IV.
                                     FACTUAL BACKGROUND

7.         On October 8, 2017 Maria S. Winfield was an.invitee at a Quiktrip in the City of

Garland, Dallas County, Texas. The QuikLrip store was at all times material under the exclusive

ownership, management. control and pos es ion of Defendant Quiktrip. Likewise, at all times
relevant to Plaintiff's cause of action. Defendant Chapman was an employee at the store.

8.         Ms. Winfield had come on the premises with Defendants' hnplied .knowledge and

permission, and she ente.red the store for the partiesj mutuaL benefit

9.         On that date, while exiting the store. Ms. Winfield suffered severe injury to her right

ankle when she slipped and fell in waterJ which wa coming.from a hose used by Defendant

Chapman to rin e off the only public entrance/exit to the store. No signs, cones, or other

warnings were in place, and no alternative means to exit th.e store was made available.

10.        Ms. Wjnfield*s bodily injuries occurred as a direct result of a fall that was proximately

caused by the wet walkway, which the Defendants knew or, in the exercise of ordinary care,

should have known existed.

                                                    v.
                                        CAUSES OF ACTION

      A.      NEGLIGENT ACTMTY:


PLAINTIFF'S FIRST AMENDED COMPLAINT • 2
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 25 of 56 PageID 160
  Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 11 of 13 PageiD 359


11.    At all times relevant to Plaintiff cause of action, .Defendant Chapman was a Quiktrip store

employee, who u ed the hose to wash down the pavement of the walkway nece. sary to enter/exit

the store. In hosing down the store's only public entrance/exit, Mr. Chapman had a duty to act a

a person of ordinary prudence would have acted in the same or similar circum tances. Mr.

Chapman's breach of that duty amounted to negligence, which was the proximate cause of injury

to Ms. Winfield, for which she brings suit.

12.    Defendant Chapman was responsible for .ma'killg sure that the store area was free of hazards

to invitees such as Plaintiff. Mr. Chaptrum had actual or constructive knowledge of the wet

entrance/exit to the store because it was be who ho ed it down. The hosing down of the only

entrance/exit was a proximate cause of Ms. Winfield's injury for which she brings uit.

B.     PREMISES LIABILITY:

13.    Ms. Winfield was an invitee to the QT tore. of which Defendant ex:erci ed control.

Quickstop and Mr. Chapman had actual or constructive knowledge of the wet entrance/exit to the

store because it was Mr. Chapman, Pefenoant's employee. who hosed it down. The wet

entrance/exit wa a. dangerous condition and the proximate cau e of Ms. Winfield's injury, for

which she bring uit.

                                              VII.
                                          DAMAGES

14.    As a result of the above. Plaintiff has suffered and seeks the following damages:
              Medical Expenses: Plaintiff has incurred serious bodily injuries for which he ha
              sought and received past reasonabl and necessary medical care and treatment.
              These past medical expen e1 were incurred for necessary care and treatment for the
              injuries complained of herein. The charges were both rea on able and the usual and
              customary charges for the arne or similar services at the time and place rendered.
              Plaintiff also ,reasonably e~pects to incur future medical ex.penses in an amount
              within the jurlsdictionallinuts of this Court;

PLAINTIFF1S FIRST AMENDED COMPLAINT .. 3
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 26 of 56 PageID 161
 Case 3:19-cv-00612-M Document 22 Filed 08/19/19 Page 12 of 13 PageiD 360




                  Phy ical Pain And Mental Angui, h: Plaintiff ha endured evere phy ical pain and
                  mental angui h in the past and h reasonably expects that he will continue to
                  endure phy ical pain and mental angui h into the future a a re ult of th inj urie
                  made the basi of thi uit;

                  Phy ical Impairment: Plaindff ha uffered past phy ical impairment that he
                  reasonably expect to continue to . uffer phy icaJ impainnent in the future from the
                  injuries made the ba i of lhi uit in the future·

                  Lo t Earning Capacity: Plaintiff ha    uffered lo t earning capacity in the past a. a
                  result in the injurie u tained and rea onable expect that uch lo t earning
                  capacity will continue into the future. for which he brings uit.

15.    By reason of the above and foregoing, Plaintiff ba been damaged in a um within the

jurisdictional limits of thi Court. for which he hereby ue .

                                                 VIII.

                                       PRAYER FOR RELIEF

16.    WHEREFORE, PREMISES CONSIDERED, Plaintiff reque ts that Defendant JORDAN

CHAPMAN be erved with this Fir.st Amended Petition, and that after final trial or hearing of

thi cau e, Plaintiff recover from Defendan :

1.     Judgment for all economic and non~economic damage , liquidated and un-
       liquidated, in an amount within the juri dictional limits of this Court;

2.     Prejudgment and Po t-judgment intere t at the maximum rate allowed by law;

3.     Co   ts   of uit; and

4.     Such other and further relief, in law or equity to which Plaintiff may bow herself
       entitled jn law or equity.




PLAINTIFF'S FIRST AMENDED COMPLAINT - 4
 Case
  Case3:19-cv-02652-B
       3:19-cv-00612-M Document
                        Document422Filed 11/11/19
                                     Filed 08/19/19 Page
                                                     Page2713ofof5613 PageID
                                                                       PageiD162
                                                                              361


                                                 Re pectfully . ubmitted~




                                                 Anjel K.
                                                 State Bar o. 01448470
                                                 1595 N, Central E:xpressw~y
                                                 RJchardson. Texas 75080
                                                 972-705-9600 phone
                                                 972-705-9601 fax
                                                 anjel@avantlawfu:m.com
                                                 ATTORNEY FOR PLAINTIFF




                                   CERTJFICATE OF SERVICE

        This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 19th day of Augu t via e_.mail p




PL.AlN'l'IFF'S OIUGlNAL.Pl:'J:ITION ANJ) ltEQtlEST FOR DISCI.OStlRE . 5
Case 3:19-cv-02652-B Document 4 Filed 11/11/19   Page 28 of 56 PageID 163


                              Exhibit "B"
                             Order of Remand
Case 3:19-cv-02652-B Document 4 Filed 11/11/19               Page 29 of 56 PageID 164
     Case 3:19-cv-00612-E Document 25 Filed 10/04/19            Page 1 of 4 PageiD 376



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MARIAS. WINFIELD                              §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §         Civil Action No. 3:19-CV-00612-E
                                              §
QUIKTRIP CORPORATION,                         §
                                              §
              Defendant.                      §

                                          ORDER

       Before the Court is Plaintiffs Motion for Leave of Court to File Plaintiffs First

Amended Complaint (Doc. No. 22).          Plaintiff seeks to add a nondiverse defendant.

Defendant QuikTrip Corporation (QT) did not file a response. After careful consideration,

the Court will grant the motion. Because this joinder destroys diversity jurisdiction, the

Court will also remand the case to state court.

       Plaintiff Maria S. Winfield filed this lawsuit against QT in state court in March 2019.

She alleged that on October 8, 2017, she was an invitee at a QT store in Garland, Texas. She

further alleged she fell as a result of water coming from a hose a QT employee was using to

rinse off the entrance/exit to the store. She pleaded two theories of liability-premises

liability and negligent activity. QT removed the case to federal court based on diversity

jurisdiction. Winfield is a Texas resident, and QT is an Oklahoma corporation. By her

motion, Winfield seeks to amend her complaint to add Jordan Chapman, the QT employee

who was using the hose, as a defendant. Chapman is a Texas resident.




ORDER- PAGE 1
Case 3:19-cv-02652-B Document 4 Filed 11/11/19              Page 30 of 56 PageID 165
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19             Page 2 of 4 PageiD 377



       If, after removal, a plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, we can either deny the motion to amend or grant it and

remand to state court.    28 U.S.C. § 1447(e). When considering whether to allow an

amended complaint naming a new nondiverse defendant in a removed case, we should

scrutinize the amendment more closely than an ordinary amendment. Hensgens v. Deer &

Co., 833 F.2d 1179, 1182 (5th Cir. 1987). There are four factors to consider in determining

whether to permit joinder of a nondiverse defendant after removal: 1) the extent to which

the purpose of the amendment is to defeat diversity jurisdiction; 2) whether plaintiff has

been dilatory in seeking amendment; 3) whether plaintiff will be significantly injured if

amendment is not allowed; and 4) any other special equitable factors. Id.

       Winfield's amended complaint alleges that Chapman was negligent in using the hose

to wash down the walkway outside the entrance and exit to the store. As to the first factor,

courts have held that when a plaintiff states a viable claim against a nondiverse defendant,

it is unlikely that the primary purpose of the amendment is to destroy diversity

jurisdiction. See, e.g., McNeel v. Kemper Cas. Ins. Co., No. 3:04-CV-0734, 2004 WL 1635757,

at *2 (N.D. Tex. July 21, 2004); see also Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d

369, 375 (Tex. 1984) (corporation's employee is personally liable for tortious acts which he

directs or participates in during his employment).

       As to the second factor, Winfield was not dilatory in seeking to add Chapman.

According to Winfield, she requested the identity of the employee who hosed down the

walkway in a Request for Disclosure served on QT in January 2019 and in her First Set of




ORDER - PAGE 2
Case 3:19-cv-02652-B Document 4 Filed 11/11/19              Page 31 of 56 PageID 166
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19             Page 3 of 4 PageiD 378



Interrogatories served on QT in February 2019.         QT first identified Chapman as the

employee in question on July 17, 2019. Winfield filed her motion for leave on August 18,

2019. QT has not disputed this timeline.

       The third factor is whether Winfield would be significantly injured by the denial of

her motion for leave to amend. Winfield asserts she would be prejudiced by having to file

her negligence claim against Chapman in state court. District courts have recognized that

duplicative lawsuits arising out of the same facts in two different courts can be a financial

burden to a plaintiff and a waste of judicial resources and could potentially lead to

inconsistent results. See, e.g., Stephens v. Stardust Ventures, LLC, No. A-08-CA-404LY, 2008

WL 11334177, at *4 (W.D. Tex. Oct. 17, 2008). This factor weighs in Winfield's favor.

       Finally, we consider any other equitable factors. We note that Winfield seeks to

amend her complaint before the deadlines for joinder and discovery. In addition, no

depositions have been taken and the parties have not responded to any discovery

exchanged in this federal proceeding. Only one order has been issued during the time the

case has been pending in federal court-an order granting Winfield's request for the Court

to order that section 18.001(b) of the Texas Civil Practice and Remedies Code applies in

this case. We conclude the Hensgens factors weigh in favor of permitting the amendment.

       Accordingly, Plaintiffs Motion for Leave of Court to File Plaintiffs First Amended

Complaint is GRANTED. Because this joinder destroys the Court's diversity jurisdiction,

the Court REMANDS this case to the County Court at Law No. 5 of Dallas County, Texas.




ORDER- PAGE 3
Case 3:19-cv-02652-B Document 4 Filed 11/11/19   Page 32 of 56 PageID 167
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19   Page 4 of 4 PageiD 379


     SO ORDERED.

      Signed October 4, 2019.




                                        ~~
                                       Ada E. Brown
                                       UNITED STATES DISTRICT JUDGE




ORDER - PAGE 4
Case 3:19-cv-02652-B Document 4 Filed 11/11/19     Page 33 of 56 PageID 168


                                Exhibit "C"
                      Plaintiffs First Amended Complaint
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 34 of 56 PageID 169
  Case 3:19-cv-00612-E Document 26 Filed 10/04/19 Page 1 of 5 PageiD 380


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MARIAS. WINFIELD                                   §
                                                   §
vs.                                                §    CIVIL ACTION NO. 3;19-cv-00612 M
                                                   §
QUIKTRJP COR.PORATION and                          §
JORDAN CHAPMAN                                     §


                      PLAINTIFF'S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

1.    NOW COMBS, MARIAS, WINFIELD complaining of QUIK.TRIP CORPORATION

(hereinafter "Quicktrip'') and JORDAN CHAPMAN ("hereinafter Mr. Chapman,.) and would

 bow the Court as follows:

                                                  I.
                                             PARTIES

2.     Plaintiff is a resident of the State of Texas.

3.     Defendant QUIKTRIP CORPORATION is a foreign corporation doing business in the

State of Texas. and has :tiled an AnsweT, making an appearance in this law. uit.

4.     Defendant JORDAN CHAPMAN is an individual and resident of the City of Sascbe, in

Dallas County, Texas. Service of proces may be perfected by erving Defendant at his residence:

2634 WRANGLEJ! SACHSE. T}tXAS 75048 OR WHEREVER HE MAY BE FOUND.

                                                 II.

                                 JURISDICTION AND VENUE
4.     Plaintiff ha not indicated by her pleadings whether her damages exceed $75,00.00, but

Defendant Quiktrip removed this ca e to ,Federal court on March 12. 2019 based on a claim of

PLAINTIFF'S FIRST AMENDED COMPLAINT ·1
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 35 of 56 PageID 170
  Case 3:19-cv-00612-E Document 26 Filed 10/04/19 Page 2 of 5 PageiD 381


complete on diver ity between Plaintiff and Quicktrip. Mr. Chapman wa not a party at that time.

5.         With the addition of Defendant Chapman, diversity i de troyed. Accordingly, the case

mu. t be remanded to the Dalla County Court No. 5, Dallas County, Texas.

6.         Venue is appropriate in Dallas County Texas because the incident giving rise to thi

lawsuit occurred in Dallas County, Texas.

                                                   IV.
                                     FACTUAL BACKGROUND

7.         On October 8, 2017, MariaS. Winfield was an invitee at a Quiktrip in the City of

Garlartd1 Dallas County, Texa . The Quiktrip store wa at all tjmes material under the exclusive

ownership. management, control and po e ion of Defendant Quiktrip. Likewise, at all times
relevant t'O Plaintiff's cause of action Defendant Chapman was an employee at the store.

8..        Ms. Winfield had come on tbe premises with Defendant ' implied knowledge and

perroissiont and she entered the store for the parties mutual benefit.

9.         On that date while exiting the store Ms. Wjnfield suffered severe irijury to her right

ankle when he slipped and fell in water which wa coming from a ho e u ed by Defendant

Chapman to rinse off the only public entrance/eJtit to the store. No signs, cones, o:r other

warnings were in place, and no alternative means to exit the store was made available.

10.        Ms. Winfield's bodily injuries occurred as a direct result of a fall that was proximately

caused by the w.et walkway, which the Defendants knew or, in the exercise of ordinary care,

 hould have known existed.

                                                    v.
                                        CAUSES OF ACTION

      A.      NEGLIGENT ACTlVITY:


PLAINTIFF~S        FIRST AMENDED COMPLAINT .. 2
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 36 of 56 PageID 171
  Case 3:19-cv-00612-E Document 26 Filed 10/04/19 Page 3 of 5 PageiD 382


11.    At all times relevant to Plaintiff' cause (}f actjon, Defendant Chapman wa a Quiktrip , tore

employee, who u ed the ho e to wash down the pavement of the walkway nece. sary to enter/exit

the store. In hosing down the store's only public entrance/exit, Mr. Chapman had a duty to act as

a person of ordinary prudence would have acted in the same or similar circum tances. Mr.
Chapman •s breach of that duty amounted to negligence, wbich wa the proximate cause of injury

to Ms. Winfield, for which .be brings suit.

12.    Defendant Chapman was responsible for making sure that the store area was free of hazards

to invitees sucb as Plaintiff. Mr. Chapman had actual or constructive knowledge of the wet

entrance/exit to the store because it was he who ho ed it down. The hosing down of the only

entrance/exit was a proximate cause of Ms. Winfield's injury for which sbe brings suit

B.     PREMISES LIABILITY:

13.    Ms. Winfield wa an invitee to the QT tore. of which Defendant exerci ed control.

Quickstop an,d Mr. Chapman had .actual or constructive knowledge of the wet entrance/exit to the

store because it was Mr. Chapman, Defendant's employee. who hosed it down. The wet

entrance/exit wa a dangerous condition and the proximate cau e of Ms. Winfield's injury. for

which he bring suit.

                                              vn.
                                          DAMAGES

14.    As a result of the above. Plaintiff has suffered and seeks the following damages:

              Medical Expen es: Plaintiff ba incurred seriou bodily injuries for which she.has
              sought and received past reasonable and necessaey medical care and treatment.
              The e past medical expense were incurred for necessary care and treatment for the
              injuries complained of herein. The charges were both rea onable and the usual and
              customary charges for the ·same or similar services at the time and place rendered.
              Plaintiff also reasonably expectS to incur futur., medical expenses in an amount
              within the jurisdictional limits of this Court;

PLAINTIFF'S FIRST AMENDED COMPLAINT .. 3
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 37 of 56 PageID 172
  Case 3:19-cv-00612-E Document 26 Filed 10/04/19 Page 4 of 5 PageiD 383




                Physical Pain And Mental Anglli .h: Plaintiff ha endured evere phy ical pain and
                mental angui h in the past and she reasonably expects that she will continue to
                endure physical pain and mental anguish into the jutu.re a a :result of the injuri.es
                made the basis of this suit;

               Physical .Impairment: Plaintiff has suffered pa·st phy ical impairment that she
               reasonably expects to continue to suffer physical impairment in the future from the
               injuries made the basis of this suit in the future;

               Lo t Earning Capayitx: Plain.tiff has uffered lo t earning capacity in the past as a
               result in the injuries u tained, and reasonable expects that such lost earning
               capacity will continue into the future. for which she brings suit.

15.    By reason of the above and foregoing Plaintiff has been damaged in a sum within the

juri dictional limits of this Court, fur which he hereby sue .

                                                   VIII.

                                     PRAYER FOR RELIEF

16.    WHEREFORE; PREMISES CONSIDERED~ Plaintiffreque t that Defendant JORDAN

CHAPMAN be . erved. with this First Amended Petition, and that after .final trial or hearing of

this cause, Plaintiff recc:rver from Defendants:

1.     Judgment for all economic and non-economic damages. liquidated and un-
       liquidated. in an amount within the juri dictional limits of this Court;

2.     Prejudgment and Post-judgment intere t at the maximum rate allowed by law;

3.     Costs of suit; and

4.     Such other and ftl.rther relief, in law or eq,uity. to which Plaintiff may show herself
       entitled in law or equity.




PLAINTIFF'S FIRST AMENDED COMPLAINT - 4
Case 3:19-cv-02652-B Document 4 Filed 11/11/19 Page 38 of 56 PageID 173
  Case 3:19-cv-00612-E Document 26 Filed 10/04/19 Page 5 of 5 PageiD 384


                                             Re pecd'ully ·ubmitted,




                                            Anjei .K.
                                            State Bar o. 01448470
                                            1595 N. Central Expressway
                                            RJc:bardson. Texas 75080
                                            972-705-9600 phone
                                            972-705-9601 fax
                                            anjel@avantlawflt1ll.com
                                            ATTORNEY FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       Thi is to certify that a true and correct copy of the forgoing was erved on all coun el of
record on this 19th day of Augu t via e-mail pu




PL.AJNTIFF'S ORIGINAL PETITIO AND JU<;QUESt FOR DISCLOSURE - 5
Case 3:19-cv-02652-B Document 4 Filed 11/11/19   Page 39 of 56 PageID 174


                               Exhibit "D"
                             Notice ofRemand
                                                                                                               FILED
                                                                                                     10/4/2019 4:19PM
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                    Page 40 of 56 PageID 175           JOHN F. WARREN
                                                                                                       COUNTY CLERK
                                                                                                      DALLAS COUNTY




                                  CAUSE 0. CC-19-00294--E
 MARIAS. WINFIELD                                §                    IN THE COUNTY COURT
                                                 §
 vs.                                             §                               ATLAWNO.S
                                                 §
 QUICKTRIP CORPORAtiON                           §                  DALLAS COUNTY,TEXAS

               NOTICE OF ORDER OF REMAND .FROM FEDERAL COURT

        NOW COMES MARlA S. WINFIELD, Plaintiff in the above-styled and ·numbered

Cause, and, pursuattt to Texas Rule of Civil Procedure 237a . files thls Notice that the Honorable

Ada E. Brown, UnJted States District Judge bas remanded this case to the County Court at Law
No.5 ofDallas County, Texas. A copy -of the Order signed October 4, 2019 is attached as Exhibit

"A.''


                                             Respectfully ubrnitted

                                             AVANT LAW FIRM

                                              ~r#t ~wiJfr
                                             An]ei< Avant . . .
                                             State Bar No. 01448470
                                             anjel@avanttawfirm.com
                                             Kelly MacDevitt
                                             State Bar No. 24099699
                                             kel!)i@svantlawfirm.c.om
                                             1595 North Central Expressway
                                             RichardsoJt;.Texas 75080
                                             972..705..9600 phone
                                             972-705-9601 fax
                                             ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF ERVICE
       This certifies.that a true and correct copy of this Notice with attached Order was sent via
fax (214) 999-0551 to Defendant•s attorney, Nick Lund, on October 4. 2019. pursuant to the Texas
Rules of Civil Procedure.


                                             Kelly   ac.De\'itt
Case 3:19-cv-02652-B Document 4 Filed 11/11/19   Page 41 of 56 PageID 176




   EXHIBIT ''A''
Case 3:19-cv-02652-B Document 4 Filed 11/11/19               Page 42 of 56 PageID 177
     case 3:19·CV·00612..E      Document 25 Filed 10/04/19      Page 1 of 4 I PageiD 376


                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION
MARIAS. WINFIELD                               §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §        Civil Action No. 3:19-CV-00612-E
                                               §
QUlKTRIP CORPORATION,                          §
                                               §
               Defendant.                      §

                                           ORDER

        Bef"Ore the Court is Plaintiffs Motion for Leave of Court to File Plaintiff's First

Amended Complaint (.Doc. No. 22).         Plaintiff seeks to add a nondiverse defendant.

Defendant QuikTrip Corporation (QT) did not file a response. After careful consideration,

the Court will grant the motion. Because this joinder destroys diversity jurisdiction, the

Court will also remand the case to state court.

        Plaintiff Maria S. Winfield filed this lawsuit against QT in state court in March 2019.

She alleged that on October 8, 2011, she was an invitee at a QT store in Garland, Texas, She

furtber alleged she fell as a result of water coming from a hose a QT employee was using to

rinse otT the entrance; exit to the store, She pleaded two theories of Habiljty-premises

liability and :negligent activity. QT removed the case to federal court based on diversity

jurisdiction. Winfield is a Texas resident. and QT is an Oklahoma corporation. By her

motion, Winfi.eld seeks to am~nd her complalnt to add Jordan      Chapman~   the QT employee

who was using the hose, as a defendant. Chapman is a Texas resident.




ORDER - PAGE 1
Case 3:19-cv-02652-B Document 4 Filed 11/11/19              Page 43 of 56 PageID 178
   Case 3:19-cv-00612-E Document 25 Filed 10/04/19              Page 2 of 4 PagetD 377


       If, after removal, a plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction~ we can either deny the motion to amend or graht it and

remand to state court. 28 U,S.C. § 1447(e). When considering whether to allow an

amended complaint naming a new nondiverse defendan.t in a removed case, we should

scrutinize the amendment more closely than an ordinary· amendment. Hensgens v. Deer &

Ca., 833 F.2d 1179, 1182 (5th Cir.1987). There are four factors to consider in determining
whether to permit joinder of a nondiverse defendant after removal: 1) the extent to which

the purpose of the amendment is to defeat diversity jurisdictloni 2) whether plaintiff has

been dilatory jn seeking ame.ndment; 3) whether plaintiff wilt be significantly injured if

amendment is not allowed; and 4) any other special equitable factors. Jd.

       Winfield~s   amended complaint alleges that Chapman was negligent in using the hose

to wash down the walkway outside the entrance and exit to the store. As to the first factor,

courts have held that when a plaintiff states a viable claim against a nondiverse defendant,

it is unlikely that the primary purpose of the amendment is to destroy diversity

jurisdiction. See, e.g., McNeel v. Kemper Cas. Ins. Co., No. 3:04-CV-0734, 2004 WL 1635757,

at *2 (N.D. Tex. July 21, 2004); see also Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d

369, 375 (Tex. 1984). (cor-poratton's employee is personally liable for tortious acts which he

directs or participates in during his employment).

       As to the second factor, Winfield was not dilatory in seeking to add Chapman.

According to Winfield, she requested the identity of the employee who hosed down the

walkway in a Request for Disclosure served on QT in January 2019 and in her First Set of




ORDER - PAGE 2
Case 3:19-cv-02652-B Document 4 Filed 11/11/19              Page 44 of 56 PageID 179
   Case 3:19-cv..00612·E Document 25 Filed 10/04/19             Page 3 of 4 PageiD 378


Interrogatories served on QT in .February 2019. QT first identified Chapman as the

employee in question on July 17, 2019. W1nfleld filed her motion for leave on August 18,

2019. QT has not disputed this timeline.

       The third factor is whether Winfield would be significantly injured by the denial of

her motlon for leave to amend. Winfield asserts she would be prejudiced by having to file

her negligence claim against Chapman in state court. Distrjct courts have recognized that

duplicative lawsuits aris1ng. out of the same facts in two different courts can be a financial

burden to a plaintiJf and a waste of judicial resources and could potentially lead to

inconsistent result~. SeeJ e.g., Stephens v. Stardust Ventures, LLC, No. A·08·CA-404LY, 2008

WL 11334177, at *4 (W.D. Tex. Oct. 17, 2008). This factor weighs in Winfield's favor.

       Finally~   we consider any other equitable factors. We note that Winfield seeks to

amend her complaint before the deadlines for joinder and discovery. In additi()n, no

depositions have been taken and the parties have not responded to any discovery

exchanged in this federal proceeding. Only one order has been issued during tbe time the

case has been pending in federal court-an order granting Winfield's request for the Court

to order that section 18.001(b) of the Texas Civil Practice and Remedtes Code applies in

this case. We conclude the Hensgens factors weigh in favor of permitting the amendment.

      Accordingly, Plaintiffs Motion for Leave of Court to File Plaintiffs First Amended

Conlplaint is GRANTED. Because this joinder destroys the Court's diversity jurisdi'ct1on~

the Court REMANDS this case to the County Court at Law No. 5 of Dallas County, Texas.




ORDER- PAGE3
Case 3:19-cv-02652-B Document 4 Filed 11/11/19   Page 45 of 56 PageID 180
   case 3:19-cv-00612-E Document 25 Filed 10/04/19   Page 4 of 4 PageiD 379


      SO ORDERED.

      Signed October 4, 2019.




                                       Ada E. Brown
                                       UNITED STATES DISTRICT JUDGE




ORDER - PAGE4
Case 3:19-cv-02652-B Document 4 Filed 11/11/19       Page 46 of 56 PageID 181



                                 Exhibit "E"
                        Plaintiffs First Amended Petition
                                                                                                                   FILED
                                                                                                        10/4/2019 1:21 PM
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                   Page 47 of 56 PageID 182               JOHN F. WARREN
                                                                                                          COUNTY CLERK
                                                                                                         DALLAS COUNTY




                                  CAUSE NO. CC-19-00294-E
MARIA S. WINFIELD                                §                    IN THE COUNTY COURT
                                                 §
vs.                                              §                                 ATLAWNO.S
                                                 §
QUICKTRIP CORPORATION                            §                  DALLASCOUNTY,TEXAS

                        PLAINTIFF'S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

1.    NOW COMES, MARIAS. WINFIELD complaining ofQUIKTRIP CORPORATION

(hereinafter "Quicktrip") and JORDAN CHAPMAN ("hereinafter Mr. Chapman") and would

show the Court as follows:

                                                 I.
                                            PARTIES

2.     MARIA S. WINFIELD is an individual who resides in Kaufman County, Texas. The

last three digits of her driver's license number are 196. The last three digits ofher social security

number are 686.

3.     Defendant QUIKTRIP CORPORATION is a foreign corporation doing business in the

State of Texas, and has filed an Answer, making an appearance in this lawsuit.

4.     Defendant JORDAN CHAPMAN is an individual and resident of the City of Sasche, in

Dallas County, Texas. Service of process may be perfected by serving Defendant at his residence:

2634 WRANGLER SACHSE, TEXAS 75048 OR WHEREVER HE MAY BE FOUND.

                                                 II.

                                 JURISDICTION AND VENUE

4.     This case was remanded from Federal court to this court on October 4, 2019

5.     Venue is appropriate in Dallas County, Texas because the incident giving rise to this

PLAINTIFF'S FIRST AMENDED PETITION - 1
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                      Page 48 of 56 PageID 183



lawsuit occurred in Dallas County, Texas.

6.         Pursuant to T.R.C.P. Rule 47, Plaintiff hereby seeks monetary relief in an amount that is

more than $200,000 and less than $1,000,000. This statement is made for purposes of meeting the

requirement of Rule 47 and not for argument to the jury. The monetary relief actually awarded will

ultimately be determined by the jury.

                                              IV.
                                     FACTUAL BACKGROUND

7.         On October 8, 2017, MariaS. Winfield was an invitee at a Quiktrip in the City of

Garland, Dallas County, Texas. The Quiktrip store was at all times material under the exclusive

ownership, management, control and possession of Defendant Quiktrip. Likewise, at all times

relevant to Plaintiff's cause of action, Defendant Chapman was an employee at the store.

8.         Ms. Winfield had come on the premises with Defendants' implied knowledge and

permission, and she entered the store for the parties' mutual benefit.

9.         On that date, while exiting the store, Ms. Winfield suffered severe injury to her right

ankle when she slipped and fell in water, which was coming from a hose used by Defendant

Chapman to rinse off the only public entrance/exit to the store. No signs, cones, or other

warnings were in place, and no alternative means to exit the store was made available.

10.        Ms. Winfield's bodily injuries occurred as a direct result of a fall that was proximately

caused by the wet walkway, which the Defendants knew or, in the exercise of ordinary care,

should have known existed.

                                                    v.
                                        CAUSES OF ACTION

      A.      NEGLIGENT ACTIVITY:


PLAINTIFF'S FIRST AMENDED PETITION - 2
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                 Page 49 of 56 PageID 184



11.    At all times relevant to Plaintiffs cause of action, Defendant Chapman was a Quiktrip store

employee, who used the hose to wash down the pavement of the walkway necessary to enter/exit

the store. In hosing down the store's only public entrance/exit, Mr. Chapman had a duty to act as

a person of ordinary prudence would have acted in the same or similar circumstances. Mr.

Chapman's breach of that duty amounted to negligence, which was the proximate cause of injury

to Ms. Winfield, for which she brings suit.

12.    Defendant Chapman was responsible for making sure that the store area was free of hazards

to invitees such as Plaintiff. Mr. Chapman had actual or constructive knowledge of the wet

entrance/exit to the store because it was he who hosed it down. The hosing down of the only

entrance/exit was a proximate cause of Ms. Winfield's injury, for which she brings suit.

B.     PREMISES LIABILITY:

13.    Ms. Winfield was an invitee to the QT store, of which Defendant exercised control.

Quickstop and Mr. Chapman bad actual or constructive knowledge of the wet entrance/exit to the

store because it was Mr. Chapman, Defendant's employee, who hosed it down. The wet

entrance/exit was a dangerous condition and the proximate cause of Ms. Winfield's injury, for

which she brings suit.

                                              vn.
                                          DAMAGES

14.    As a result of the above, Plaintiff bas suffered and seeks the following damages:

               Medical Expenses: Plaintiff has incurred serious bodily injuries for which she bas
               sought and received past reasonable and necessary medical care and treatment.
               These past medical expenses were incurred for necessary care and treatment for the
               injuries complained of herein. The charges were both reasonable and the usual and
               customary charges for the same or similar services at the time and place rendered.
               Plaintiff also reasonably expects to incur future medical expenses in an amount
               within the jurisdictional limits of this Court;

PLAINTIFF'S FIRST AMENDED PETITION - 3
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                    Page 50 of 56 PageID 185




               Physical Pain And Mental Anguish: Plaintiff has endured severe physical pain and
               mental anguish in the past and she reasonably expects that she will continue to
               endure physical pain and mental anguish into the future as a result of the injuries
               made the basis of this suit;

               Physical Impairment: Plaintiff has suffered past physical impairment that she
               reasonably expects to continue to suffer physical impairment in the future from the
               injuries made the basis of this suit in the future;

               Lost Earning Capacity: Plaintiff has suffered lost earning capacity in the past as a
               result in the injuries sustained, and reasonable expects that such lost earning
               capacity will continue into the future, for which she brings suit.

15.    By reason of the above and foregoing, Plaintiff has been damaged in a sum within the

jurisdictional limits of this Court, for which she hereby sues.

                                                 VIII.

                                     PRAYER FOR RELIEF

16.    WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant JORDAN

CHAPMAN be served with this First Amended Petition, and that after final trial or hearing of

this cause, Plaintiff recover from Defendants:

1.     Judgment for all economic and non-economic damages, liquidated and un-
       liquidated, in an amount within the jurisdictional limits of this Court;

2.     Prejudgment and Post-judgment interest at the maximum rate allowed by law;

3.     Costs of suit; and

4.     Such other and further relief, in law or equity, to which Plaintiff may show herself
       entitled in law or equity.




PLAINTIFF'S FIRST AMENDED PETITION - 4
Case 3:19-cv-02652-B Document 4 Filed 11/11/19                  Page 51 of 56 PageID 186



                                             Respectfully submitted,

                                             AVANTLAWFIRM

                                             An el K. Avant
                                             State Bar No. 01448470
                                             1595 N. Central Expressway
                                             Richardson, Texas 75080
                                             972-705-9600 phone
                                             972-705-9601 fax
                                             anjel@avantlawfirm.com
                                             ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the forgoing was served on all counsel of

record on this 4th day of October, 2019 via e-mail pursuant to the Texas Rules of Civil

Procedure.


                                                     Anjel K. Avant




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE-S
Case 3:19-cv-02652-B Document 4 Filed 11/11/19       Page 52 of 56 PageID 187


                               Exhibit "F"
                           Email of Representation
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                               Page 53 of 56 PageID 188
From: Nick Lund <nlund@peavlerbriscoe.com>
Sent: Friday, October 4, 2019 10:57 AM
To: Anjel Avant <anjel@avantlawfirm.com>
Cc: Kyle Briscoe <kbriscoe@peavlerbriscoe.com>; Erika Pina <epina@peavlerbriscoe.com>; Angela Shill
<legalsupport2@avantlawfirm.com>; Kelly MacDevitt <Kelly@avantlawfirm.com>
Subject: RE: Maria S. Winfield vs. Quicktrip Corporation - Deposition Notice

Anjel-

Thanks for the e-mail!

Regardless of whether Jordan Chapman is formally added as a party, we will be representing
him. Feel free to send over an amended depo notice at your convenience. If we need to shift the
time around or anything to accommodate the location change, just let me know and we can figure
something out.

As to the balance of your questions, we disagree. Plaintiff is certainly entided to plead whatever
she'd like, but we believe strongly that the law disfavors Mr. Chapman being included as a legitimate
party, and we intend to oppose any Motion to Remand based upon his addition to this case. Feel
free to mark us as opposed.

Let me know if you need anything else on our end. Thanks, and have a great weekend!

    Nick

Nicolas M. Lund

<imageOOl.jpg>

2215 Westgate Plaza
Grapevine, Texas 76051
Phone: (817) 203-8232
Fax: (214) 999-0551
nlund@peavlerbriscoe.com

<image004.jpg>

CONFIDENTIALITY NOTICE: The information contained in this email message may be confidential and/ or
legally privileged. 1bis email message is intended to be reviewed by only the individual(s) recipient(s) named herein. If
the reader of this email message is not the intended recipient, such reader is hereby notified that any review,
dissemination, or copying of this email message or the information contained herein is prohibited. The transmittal
and/ or subsequent dissemination of this email message shall not be deemed to waive any attorney-client privilege which
may exist with the intended recipient(s). If the reader of this email message has received it in error, the reader should
immediately notify the sender by email or by telephone, delete from their system the original email message and return
this email message to the sender. 1bis is a communication from a debt collector, and the purpose of this
communication is to collect a debt-any information obtained will be used for that purpose.


From: Anjel Avant <anjel@avantlawfirm.com>
Sent: Wednesday, October 2, 2019 1:41 PM
To: Nick Lund <nlund@peavlerbriscoe.com>
Cc: Kyle Briscoe <kbriscoe@peavlerbriscoe.com>; Erika Pina <epina@peavlerbriscoe.com>; Angela Shill
<legalsupport2@avantlawfirm.com>; Kelly MacDevitt <Kelly@avantlawfirm.com>
Subject: Re: Maria S. Winfield vs. Quicktrip Corporation - Deposition Notice


                                                            4
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                         Page 54 of 56 PageID 189
Nick: I've been informed that we will receive a ruling on my Motion for Leave very soon since the SOL is
approaching.

If the Motion is granted, and the employee is made a party (1) let me know if you will be representing
him; and (2) if you agree to accept service for him. If you are his attorney of record, I would agree to
relocating the deposition to your office. Also, if the Motion is granted, I believe the federal court is
without jurisdiction and the case must be remanded. Please let me know if you agree or disagree. I ask
because if you disagree, I'll file a contested motion with the court ..... l'd prefer to know if the deposition
will be taken under state or federal rules.

If the Motion is denied, and the employee is not made a party, the issue of your representation and the
location of the deposition will be moot because I thought you said previously the employee preferred to
handle service and the deposition alone.

Respectfully,

Anjel K. Avant
Avant Law Firm
1595 N. Central Expressway
Richardson, Texas 75080
972-705-9600 phone
972-705-9601 fax
An jel @ava ntlawfi rm .com

On Oct 1, 2019, at 9:19AM, Nick Lund <nlund@peavlerbriscoe.com> wrote:

        Anjel-

        In light of the outstanding Motion for Leave, our firm has been retained to defend
        Jordan Chapman in this matter.

        The most immediate issue will be the upcoming deposition. The date and time will
        still work, but we'll need to move the deposition to our office, so that we can
        coordinate him. Are y'all fine with just amending the notice for our office, at the
        same time, or do we need to look for new dates/times?

        Also, we'd like to depose Plaintiff, so whenever you get a chance, can y'all round up
        and send over a few dates?

        Thanks in advance!

          Nick

        Nicolas M. Lund

        <imageOOl.jpg>

        2215 Westgate Plaza
        Grapevine, Texas 76051
        Phone: (817) 203-8232
        Fax: (214) 999-0551
        nlund@.peavlerbriscoe.com


                                                       5
Case 3:19-cv-02652-B Document 4 Filed 11/11/19        Page 55 of 56 PageID 190


                                  Exhibit "G"
                 Affidavit Concerning Cost & Necessity of Services
 Case 3:19-cv-02652-B Document 4 Filed 11/11/19                       Page 56 of 56 PageID 191


             AFFIDAVIT CONCERNING COST & NECESSITY OF SERVICES


STATE OF TEXAS                                      §
                                                    §
COUNTY OF DALLAS                                    §


       Before me, the undersigned authority, personally appeared Anjel K. Avant, who, being by
me duly sworn, deposed as follows :

       My name is Anjel K. Avant. I am of sound mind and capable of making this affidavit, and
personally acquainted with the facts herein stated.

        I have been licensed in Texas and practicing personal injury law since 1991 . I am licensed
to practice in both State and Federal court, and am board certified in personal injury law with the
State of Texas. I have represented thousands of clients in personal injury claims involving all types
of injuries and death. I have represented numerous clients injured due to dangerous conditions
existing on business properties and clients injured due to the negligent activity of employees on
business properties. Many of those cases have been the subject of both removals as well as
remands.

        I have tried more than 350 jury trials and have been appointed by several courts as a
Guardian Ad Litem to review settlements involving minors who have sustained bodily injury and
other damages. On those appointments, courts have consistently approved an hourly rate for my
services at $350.00 per hour.

          In response to this second Notice of Remand, it was necessary to review Defendant' s
pleadings, conduct research, and prepare this Motion for Remand in response. The time taken to
review and respond amounted to 10 hours over the course of three days. At a reasonable rate of
$350.00 per hour, the necessary reasonable attorney fees would be $3 ,500.00, which I request this
court order Defense counsel pay to discourage similar ba less filings, intended to do nothing but
stall litigation, take up both State and Federal co  time unne ssarily, and further delay trial.




SWORN TO AND SUBSCRIBED before me on the 11th day ofNovember, 2019.

                                                            PATRICIA MARTINEZ
                                                           Notary ID #128<422642
                                                           My Commission Expires
                                                             October 21, 2022
Nomry-             ;e of Texas

Notary ' s printed name:   f1+r ~   £   til. \darb ot:L.     My commission expires:   OcJ.ohv iM1 a.oJ;l
